Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the edge strength" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 4 should depend from claim 3 instead of claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 9, 10, 11, 15, 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 10,002,436 ).
As to claim 1, Yamada discloses an apparatus for obtaining a motion vector comprising: 
 	at least one processor configured to receive a long exposure image of a current frame and a short exposure image of the current frame (fig. 3, col. 7, lines 33-47), , and obtain a motion vector of the long exposure image of the current frame and a motion vector of the short exposure image of the current frame (figs. 4, 5, col. 7, lines 39-42, col. 8, lines 4-34, 42-49, col. 9, lines 20-36), 
 	wherein the processor extracts feature points in the long exposure image of the current frame based on a saturation degree of the long exposure image of the current frame, and obtain the motion vector of the long exposure image of the current frame based on a difference between the long exposure image of the current frame and a long exposure image of a previous frame (fig. 10, col. 9, lines 51-67, col. 33, lines 16-19, each pixel with an inherent saturation degree of the exposure corresponds to each extracted feature point), and 
 	wherein the processor extracts feature points in the short exposure image of the current frame and obtain the motion vector of the short exposure image of the current frame based on a difference between a short exposure image of the current frame and a short exposure image of a previous frame based on a saturation degree of the short exposure image of the current frame (fig. 10, col. 10, lines 20-38. col. 33, lines 16-19, each pixel with an inherent saturation degree of the exposure corresponds to each extracted feature point).
	As to claim 5, Yamada discloses the apparatus of claim 1, wherein, in the obtaining the motion vector of the long exposure image of the current frame, the processor obtains local motion vectors in sub-regions corresponding to respective feature points in the long exposure image of the current frame, and obtains a global motion vector of the long exposure image of the current frame based on the local 
	As to claim 6, Yamada discloses the apparatus of claim 1, wherein the processor obtains local motion vectors based on an average of a sum of absolute values of differences of pixels in blocks included in images having a same exposure level (fig. 10, col. 7, line 64 – col. 8, lines 12, col. 16, lines 44-59, col. 17, lines 26-38).
	As to claim 9, Yamada discloses the apparatus of claim 1, wherein, in the obtaining the motion vector of the short exposure image of the current frame, the processor is further configured to preprocess the short exposure image of the current frame by performing gamma correction prior to extracting the feature points of the short exposure image of the current frame (col. 6, lines 10-18, col. 21, lines 20-28).
	As to claim 10, Yamada discloses the apparatus of claim 1, wherein the processor is further configured to perform motion compensation for the long exposure image of the current frame based on the motion vector of the long exposure image of the current frame, and perform motion compensation for the short exposure image of the current frame based on the motion vector of the short exposure image of the current frame (col. 6, lines 29-37, col. 15, lines 39-46).
As to claims 11, 15, 16, 19, 20, these claims recite features similar to features recited in claims 1, 5, 6, 9, 10.  Therefore, they are rejected for reasons similar to those discussed above.
Allowable Subject Matter
Claims 2, 3, 7-8, 12-14, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses the combination of features required by dependent claims 2, 3, 7, 12, 13, 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PHUOC TRAN/Primary Examiner, Art Unit 2668